(N\

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JONATHAN-ALLEN LITTLE,
Plaintiff,

Civil Action No. 09-1882 (CKK)

TROTT AND TROTT, P.C., et al.,

Defendants.

MEMORANDUM OPINION
(December l4, 2009)

Plaintiff, Jonathan-Allen Little, representing himself pro se, filed the above-captioned action
on Septe1nber 30, 2009. He named as Defendants Trott and Trott, P.C., Kimberly D. Jones, Cenlar,
F.S.B., (collectively, "non-Federal Defendants") and the F ederal Home Loan Mortgage Corporation
(together with the non~Federal Defendants, "Defendants"). On November 13, 2006, the non-Federal
Defendants filed a Motion to Dismiss the above-captioned case, as against them, pursuant to F ederal
Rules of Civil Procedure l2(b)(2) and l2(b)(3). See Docket No. [3]. As Plaintiff is representing
himself pro se, the Court advised Plaintiff pursuant to Fox v. Strz`ckland, 837 F.Zd 507 (D.C. Cir.
1988), that he was required to respond to the non-Federal Defendants’ Motion to Dismiss by no
later than December l l, 2009, or the Court would treat the motion as conceded and dismiss
Plaintift’ s Complaint as against those Defendants. See ll/ 16/()9 Order, Docket No. [4].

In response, Plaintiff filed a motion to dismiss on December 9, 2009. See Docket No. [6].
Plaintiff requests the Court "dismiss[] this case without prejudice and all defendants thereto." Id.

Pursuant to Federal Rule of Civil Procedure 4l(a)(l)(A)(i), so long as an opposing party has not yet

served either an answer or motion for summary judgment in response to the complaint, a plaintiff
may voluntarily dismiss his case without a court order by filing a notice of dismissal. Fed. R. Civ.
P. 4l(a)(l)(A)(i). In this case, although the non-Federal Defendants have filed a motion to dismiss,
none of the Defendants have filed either an answer or a motion for summary judgment
Accordingly, although Plaintiff" s pleading purports to request voluntarily dismissal pursuant to
F ederal Rule of Civil Procedure 9(b),1 it is readily apparent that Plaintiff in fact intended to file a
notice of voluntary dismissal pursuant to F ederal Rule of Civil Procedure 4l(a)(l)(A)(i). Cognizant
of Plaintiff’ s pro se status and the Court’s obligation to liberally construe pro se pleadings, the
Court therefore deems Plaintiff` s pro se filing as a notice of voluntary dismissal under Federal Rule
of Civil Procedure 4l(a)(l)(A)(i). See Erz`ckson v. Pardus, 551 U.S. 89, 94 (2007) ("A document
filed pro se is ‘to be liberally construed."’) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).
As such, Plaintiff’ s complaint is automatically DISMlSSED WITHOUT PREJUDICE without the
need for a court order. See Fed. R. Civ. P. 4l( a)(l)(A)(i).

Finally, given that this case is dismissed in its entirety at Plaintiff’ s request, the Court shall
DENY the non-Federal Defendants’ [3] Motion to Dismiss as MOOT. An appropriate Order
accompanies this Memoranduni Opinion.

Date: December l4, 2009

/`} /
/s/£  \M`»  
CoLLEEN KoLLXR-KoTEL‘LY 3
United States District Judge

1 F ederal Rule of Civil Procedure 9(b) governs pleading requirements when a party
alleges fraud or mistake and is irrelevant to the issue at hand. See Fed. R. Civ. P. 9(b).

2